Citation Nr: 0114598	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-22 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of both knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The RO's October 2000 Statement of the Case also addressed 
the issues of entitlement to service connection for cutaneous 
fungoides and lymphoma/cancer and for prostate cancer.  
However, the veteran only specified degenerative joint 
disease of the knees in his October 2000 Substantive Appeal, 
and the Board observes that the other issues are therefore 
not before the Board on appeal at this time.


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's degenerative joint disease of both knees 
was not first manifested in service or for many years 
thereafter.


CONCLUSION OF LAW

Degenerative arthritis of both knees was not incurred as a 
result of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000); The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that 
sufficient relevant facts have been properly developed in 
regard to the veteran's claim, and no further assistance is 
required in order to comply with the VA's statutory duty to 
assist him with the development of facts pertinent to his 
claim.  See 38 U.S.C.A. § 5107(a) (West 1991); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (relevant sections of which are to be 
codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).   The 
RO, in its October 2000 Statement of the Case, informed the 
veteran of the type of evidence needed to substantiate his 
claim and has obtained records corresponding to all medical 
treatment reported by the veteran.  The fact that the veteran 
has not undergone a VA examination in conjunction with this 
claim to date will be addressed in the context of the merits 
of this case below.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (2000).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  Also, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000). 

As the veteran's Separation Qualification Record indicates 
that he was in charge of an infantry platoon engaged in 
combat with the enemy during World War II, the Board would 
point out that 38 U.S.C.A. § 1154(b) (West 1991) provides 
that, in the case of a veteran who engaged in combat with the 
enemy during a period of war, lay evidence of in-service 
incurrence or aggravation of a disease or injury shall be 
accepted if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the lack of 
official record of such incurrence or aggravation during 
service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); see also Collette v. Brown, 82 F.3d 389, 392-94 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304(d) (2000).  However, 38 
U.S.C.A. § 1154(b) does not address the questions of the 
existence of a present disability or of an etiological 
relationship between such disability and service.   

In this case, the veteran's service medical records are 
entirely silent for any knee abnormalities.  The earliest 
evidence of record confirming osteoarthritis of both knees is 
a VA x-ray report, dated in December 1999.  This report 
contains no information as to the etiology of this disorder.

As mentioned above, the veteran has not been afforded a VA 
examination in conjunction with this claim to date.  The 
Board would point out that the newly enacted provisions of 
38 U.S.C.A. § 5103A(d), as included in the VCAA, reflect that 
the VA's duty to assist the veteran with the development of 
facts pertinent to his claim includes conducting a medical 
examination.  However, 38 U.S.C.A. § 5103A(a) indicates that 
the VA is not required to provide such assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  

In this case, the Board finds that the evidence of record 
does not suggest a plausible etiological relationship between 
the veteran's current degenerative joint disease of both 
knees and service.  First, the Board observes that the 
veteran's theory of his claim is that he incurred his claimed 
disability as a result of a sports-related injury in service.  
While the Board does not question the veteran's history of an 
in-service injury, he has not been shown to possess medical 
credentials or to otherwise have the level of medical 
expertise needed to provide a competent opinion as to the 
etiology of a current knee disorder.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his 
lay opinion does not constitute competent medical evidence.

The Board also observes that there was a period of 
approximately 54 years between the veteran's discharge from 
service and the earliest medical diagnosis of degenerative 
joint disease of both knees, and there is no medical evidence 
of any other type of knee symptomatology during that period 
of time.  The United States Court of Appeals for the Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

Finally, the veteran has not informed the RO of additional 
medical evidence that might substantiate his claim.  In an 
April 2000 letter, the RO requested that the veteran assist 
in providing such evidence, but the veteran subsequently 
submitted no new evidence in support of this claim.  The 
Board notes that the VA's duty to assist in the development 
of his claim is not a one-way street.  If a veteran wishes 
help in developing a claim, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining putative evidence.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Accordingly, this claim must be decided based on the evidence 
presently of record.

Given the lack of competent medical evidence indicating an 
etiological link between the veteran's current degenerative 
joint disease of both knees and service, particularly in view 
of the lengthy lapse of time between service and the first 
diagnosis of this disability, the Board finds that there is, 
in fact, no reasonable possibility that additional 
development, including a VA examination, would aid in 
substantiating his claim.  Therefore, in the absence of 
evidence showing that the veteran incurred degenerative joint 
disease of both knees as a result of service, his claim for 
service connection for this disorder must be denied.

In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)). 


ORDER

The claim of entitlement to service connection for 
degenerative joint disease of both knees is denied.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

